Citation Nr: 1521816	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals, nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to July 2000, August 14, 2001, to November 15, 2001, and April 14, 2003, to April 13, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for sleep apnea. 

In November 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran perfected is appeal, in a January 2009 Substantive Appeal, as to the issues of entitlement to a rating in excess of 20 percent for low back strain with degenerative disc disease and intervertebral disc syndrome, and a rating in excess of 20 percent for right shoulder impingement syndrome with rotator cuff tendinitis. However, in a January 2009 statement, the Veteran withdrew his appeal and the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter acknowledging his withdrawal.


FINDING OF FACT

There is equipoise in the medical evidence as to whether the Veteran's sleep apnea is secondary to his service-connected residuals, nasal fracture.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for sleep apnea, as secondary to service-connected residuals, nasal fracture, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the time of his November 2014 Board hearing, the Veteran reported that he was prescribed medication for sleep difficulties during active duty in 2003. He noted that he was not sent for a sleep study at that time. He discussed generally his in-service hypertension and deviated nasal septum, and his assertions that his sleep apnea is secondary to such.

Resultant to a private sleep study in April 2011, the Veteran was diagnosed with obstructive sleep apnea. The Veteran's service treatment records indicate that he fractured his nose and experienced breathing problems in October 1997. In an April 2000 Report of Medical Assessment, he reported sinus problems. In April 2000, during a general VA examination, the Veteran demonstrated nasal irregularity consistent with prior nasal fracture, without acute abnormality. He complained of trouble breathing and increased sinus drainage related to his nose fracture and was diagnosed with status-post nasal fracture with surgical correction. In May 2003, he complained of nightly insomnia and daytime fatigue for three to four weeks, with two-to-three hours of sleep prior to waking and staying awake. He was prescribed sleep medication. A private treatment provider, in October 2006, opined that the Veteran had right nasal obstruction of 30 percent and left nasal obstruction of 50 percent. 

Of record is a July 2013 Disability Benefits Questionnaire (DBQ), wherein a private treatment provider reported that the Veteran had obstructive sleep apnea, with related diagnoses to include a deviated nasal septum and hypertension. The treatment provider noted that the Veteran's family had witnessed his sleep apnea, with daytime sleepiness, in 2009, and that the Veteran reported that he had experienced nightly nasal congestion since his 1997 nasal fracture, even after surgical correction. The treatment provider noted that other pertinent physical findings, complications, conditions, signs, and other symptoms related to sleep apnea included deviated nasal septum with chronic nasal congestion and hypertension. She concluded that the Veteran had a deviated nasal septum as a result of an in-service injury and such contributed to his sleep apnea.

On VA examination in January 2014, the examiner, in pertinent part, provided negative opinions as to whether the Veteran's sleep apnea was related to his service-connected residuals, nasal fracture. The examiner noted that medical documentation dated at the time of the Veteran's in-service nasal fracture, and dated during the time after the fracture, did not identify any signs or symptoms closely related to sleep apnea such as falling asleep sitting, reading, or watching television, poor concentration, morning headaches, or waking up with a sudden sensation of choking or gasping. He noted that on VA examination in April 2000, the Veteran did not identify any sleep issues, fatigue, or any signs and symptoms of sleep apnea. He reported that while the Veteran stated that he complained of fatigue during the day and insomnia when leaving service in May 2003; such were noted without anything specific that would identify sleep apnea. He also reported that computed tomography of the sinus indicated maxillary sinus thickening due to allergies and a deviation of the nasal bone to the left, but the signs and symptoms that identify sleep apnea were not noted. He discussed that statements of record indicated that those around the Veteran witnessed apneic episodes, snoring, and morning headaches. The examiner noted that during the Veteran's sleep study, he presented with a weight of 286 pounds at 76 inches and a body mass index of 34.81; and one of the recommendations as part of the treatment for sleep apnea was weight loss. He noted that there was a lack of consistent medical documentation dated between 1997 and 2011 for an identified chronic residual from his fractured nose. He reported that sleep apnea can be due to upper airway soft tissue abnormality, such as tonsillar and adenoid hypertrophy, and nasal congestion due to the increased resistance due to nasal patency. He noted that the Veteran's nasal fracture had been stable since 1997. He reported that the strongest risk factors for sleep apnea are obesity and high body mass index, and additional risk factors include age and gender. 

In a February 2014 addendum to the July 2013 DBQ, the private treatment provider opined that deviated nasal septum, diagnosed in June 1997 is and has been a more than likely contributing factor to his diagnosed sleep apnea. She cited medical articles supporting the conclusions that nasal congestion has been shown to cause or contribute to snoring, disrupted sleep, and sleep apnea; that nasal obstruction may result from many causes including deviated septum and enlarged turbinates; that there is clinical evidence supporting a role for acute or chronic nasal obstruction in obstructive sleep apnea; that chronic abnormalities such as septal deviation and nasal valve obstruction have also been reported to result in sleep disturbance and obstructive sleep apnea; and that data suggests that the list of potential risk factors for obstructive sleep apnea include not only body mass index, male sex, and cephalometric abnormalities, but also nasal obstruction. She noted the Veteran's in-service May 2003 complaint about disrupted sleep and daytime fatigue and opined that such was a clear sign of sleep apnea or sleep disordered breathing. She concluded that the Veteran's documented diagnoses from June 1997 and May 2003, coupled with the above risks factors associated with a sleep apnea diagnosis give way for contributing factors of his sleep apnea.

It is clear that the private treatment provider who submitted the July 2013 DBQ and the February 2014 addendum and the VA examiner who submitted the January 2014 examination report disagree as to whether the Veteran's sleep apnea is secondary to his service-connected residuals, nasal fracture. Specifically, the VA examiner found no evidence of signs or symptoms of sleep apnea dated for many years after the Veteran's 1997 in-service nasal fracture and deemed such stable since that time. The private treatment provider considered the Veteran's in-service May 2003 complaint of insomnia and daytime fatigue, after his June 1997 in-service nasal fracture, as a sign of sleep apnea. 

The medical opinions by the VA examiner and the private treatment provider are credible because they are based on a thorough review of the file, or in this case, review of the pertinent history, and available treatment records and the examiners offered a reasonable medical basis for their conclusions. Absent credible evidence to the contrary, the Board is not in a position to further question the opinions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). The private treatment provider did not specifically note that she reviewed the Veteran's claims file, however, she cited to specific instances of treatment recorded in his service treatment records. Claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions. Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. Id. The Board thus finds no basis upon which to lessen the probative value of one opinion over another.





(Continued on the next page)
Thus, there is equipoise in the medical evidence of record as to whether the Veteran's sleep apnea is secondary to his service-connected residuals, nasal fracture. Resolving all doubt in favor of the Veteran, as is required, the Board concludes that service connection for sleep apnea, as secondary to service-connected residuals, nasal fracture, is warranted. 38 U.S.C.A. § 5107; 38 C.F.R.       § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for sleep apnea, as secondary to service-connected residuals, nasal fracture, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


